
	
		I
		112th CONGRESS
		2d Session
		H. R. 5529
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Young of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on certain woven
		  fabrics of synthetic filament yarn, including woven fabrics obtained from
		  materials of heading 5404, of yarns of different colors.
	
	
		1.Certain Woven fabrics of
			 synthetic filament yarn, including woven fabrics obtained from materials of
			 heading 5404, of yarns of different colors
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Woven fabrics of synthetic filament yarn, including woven
						fabrics obtained from materials of heading 5404, of yarns of different colors
						(provided for in subheading 5407.93.20)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
